IVERS, Judge,
concurring:
Based on the broad language of 38 C.F.R. § 19.196, I must concur in the majority’s application of the dicta in Green (Doris) v. Brown, 10 Vet.App. 111, 118 (1997), to arrive at the conclusion that the appellant is entitled to a review of her claim for benefits under 38 U.S.C. § 1318 without regard to any disposition of the issues raised by the *148claim during her husband’s lifetime. The question remains, however, as to the starting point for review upon remand. Since the issue articulated by the appellant in her § 1318 claim is CUE in the 1983 RO decision, does review begin at that point? Under the “entitled to receive” provision of § 1318, must the starting point of analysis be the veteran’s date of discharge from service in 1945, or the date of the first award of TDIU in 1975, or August 19, 1981, ten years before the veteran’s death? Furthermore, if a complete review is to be made without regard to any disposition during the veteran’s lifetime, must VA revisit those dispositions that were favorable to the veteran as well as those that were not? These questions are among those to be addressed by the Board on remand.